Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,306,596 and U.S. Patent No. 10,652,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for uplink-downlink communications during idle state of a User Equipment (UE) using encrypted transmissions.
The prior art of record (in particular Yi et al. (US 20090316638), Pelletier et al. (US 20120281566), Yang et al. (US 20120208545), and Pan et al. (US 20120163597)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: establishing, by the UE, a security context for data transmission between the UE and a serving gateway in a core network; generating, by the UE, in an idle mode, a data message including an encrypted data packet, the encrypted data packet being generated by encrypting a data packet to transmit to the serving gateway based on the security context; transmitting, by the UE, in the idle mode, to a base station (BS), a random access channel (RACH) message including a UE identifier (ID); receiving, by the UE, in the idle mode, from the BS, a contention resolution message including grant information for an uplink (UL) transmission; and transmitting, by the UE, in the idle mode, to the BS, the data message including the encrypted data packet.
Independent claim 1 is allowed because it comprises a particular combination of elements which is neither taught nor suggested by the prior art of record, and for the reasons recited in the Remarks filed on 11/23/2020. The same reasoning applies to independent claims 6, 11, and 16 mutatis mutandis.  Accordingly, claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Buckley et al. (US 20060095954), “Generic access network (GAN) controller selection in PLMN environment.”
Ahluwalia (US 20120142354), “Communications System.”

Hallenstal et al. (US 20090075660), “Limit Redirections In An Unlicensed Mobile Access Network.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413